Citation Nr: 1701641	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-17 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable evaluation for service-connected residuals of a left middle finger injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran served in the United States Air Force from January 1975 to September 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating Roanoke, Virginia.  In that decision, the RO denied the Veteran's claim for a compensable rating for service-connected residuals for a left middle finger injury.  The Veteran disagreed with that decision and perfected this appeal.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in September 2016.  A transcript of the hearing is in the claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran was afforded a VA examination in June 2012.  Subsequent to that examination, the Veteran has reported that his left middle finger disability has worsened.  Specifically, the Veteran has reported an increase in pain, especially during the winter, trouble with gripping, and difficulty making a fist.  See Board Hearing Transcript, pp. 3, 6.  To ensure that the evidence of record reflects the current severity of the Veteran's service-connected left middle finger disability, a more contemporaneous examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA is obligated to provide a new examination when a Veteran asserts that the service-connected condition has become more severe).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative, and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers in relation to his claim on appeal and associate them with the record.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his left middle finger disability.  The examination should, as warranted, address all symptoms and functional limitations including whether the finger disability affects the functioning of the hand.  Provide range of motion (ROM) and repetitive ROM findings of the left middle finger, expressed in degrees, in (i) active motion; (ii) passive motion; (iii) weight bearing; and (iv) non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The electronic claims file must be available to the examiner and the examiner must specify in the examination report that these records were reviewed.

3.  After completing the above actions, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

